DETAILED ACTION
Claims 1-27 are considered in this office action. Claims 1-27 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vehicle  management platform in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para [0109] refer these platform to a server or a collection of severs. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of following copending Application No.
17/117201: 1-26 (Obvious Type)
17/117207:1-26 (Obvious Type)
17/117216:1-23 (Obvious Type)
17/117226:1-28 (Obvious Type)
17/117239:1-27 (Obvious Type)
17/117366:1-20 (Obvious Type)
17/117378 : 1-27 (Almost 101 as they are almost identical in the claim scope but is not word by word identical so Obvious Type) 
17/117431 : 1-18 (Obvious Type)
17/117548 : (Obvious Type)
17/117564 : (Obvious Type)


Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to an ordinary person skilled in the art to look at these invention and come up with the pending invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 17- 21 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Esselink et al. (US2015/0161832) and hereinafter will be referred as Esselink. 

Regarding Claim 1,  Esselink teaches A device ( Fig.1) for shared vehicle maintenance management comprising: 
at least one telematic device (Para [0089]: “ Once again, the phone, or a vehicle telematics unit (or other suitable computer) can record the relevant rental end information 861 (such as end-time). The vehicle can disable all keys 863 and the vehicle or phone can collect all the additional information needed relating to the rental 865.”); 

at least one unique personal attribute (Para [0058] : “In this illustrative embodiment, the user uses the virtual key code to unlock the vehicle 601. In this example, the code is entered on the vehicle door, on a keypad, but other Suitable methods of entry may also be used (wireless access through a connection to the phone, for example).”); 

and said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network (Para [0024] Line 1-6 : “In one illustrative embodiment, the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, Smart phone, personal digital assistant (PDA), or any other device having wireless remote network connectivity).”); 

said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data (Para [0021] # storing log and Para [0024] #for communication);

 said at least one unique personal attribute capable to be associated with said at least one telematic device (Para [0058] : “Biometric ID could also be used, if the user scanned in a fingerprint on rental and the vehicle was equipped with biometric sensors. The same is true for the code to start the vehicle. In fact, in the biometric case, the rental company could be assured that the renting user was the person accessing the vehicle”); 

said at least one telematic device capable to communicate said shared vehicle data to a vehicle management platform (Fig.2 #Server); 

from the beginning of an active vehicle share reservation to the completion of said vehicle share reservation, said telematic device communicating said shared vehicle data to said vehicle management platform (Fig.8A #807-#803 and also Para [0076] : Line 8-13 : “Since the vehicle is connected to the cloud via a vehicle-based modem, check-out and return handling is made easy by direct communication between the vehicle and the cloud. Any temporary keys can be disabled, PINS can be disabled and/or reset, and a vehicle location can be logged via the cloud for a next renter”); 

for each of said at least one unique personal attribute, said vehicle management platform processing said shared vehicle data and reservation data providing shared vehicle maintenance identification for said shared vehicle thereby determining the maintenance requirements between reservations of said shared vehicle (Para [0082] Line 1-7: “The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”).  

Regarding Claim 10, Esselink teaches A device for shared vehicle maintenance management as in claim 1.
Esselink wherein said telematic device includes at least one vehicle interface for monitoring said vehicle (Para[0022] Line 1-6 : “The processor is also provided with a number of different inputs allowing the user to interface with the pro cessor. In this illustrative embodiment, a microphone 29, an auxiliary input 25 (for input 33), a universal serial bus (USB) input 23, a global positioning system (GPS) input 24 and a BLUETOOTH input 15 are all provided. An input selector 51 is also provided, to allow a user to Swap between various inputs.”) .  


Regarding Claim 17, Esselink teaches  A device for shared vehicle maintenance management as in claim 1.
Esselink teaches wherein said reservation data includes at least one of a purpose of vehicle use, preferred start location, preferred stop location, vehicle type, length of use, distance required, energy required or parked location (Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”)
.  

Regarding Claim 18, Esselink teaches A device for shared vehicle maintenance management as in claim 1. 
Esselink teaches wherein said shared vehicle data includes at least one of energy at start of an active reservation, energy replenishment, energy at completion of a reservation, actual start location, actual stop location or fluid levels (Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”).  

Regarding Claim 19, Esselink teaches A device for shared vehicle maintenance management as in claim 1.
Esselink teaches wherein: said reservation data includes at least one of a purpose of vehicle use, preferred start location, preferred stop location, vehicle type, length of use, distance required, energy required or parked location; and said shared vehicle data includes at least one of energy at start of an active reservation, energy replenishment, energy at completion of a reservation, actual start location, actual stop location, fluid levels, of accelerometer indications (Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”).    


Regarding Claim 20, Esselink teaches A device for shared vehicle maintenance management as in claim 19.
Esselink teaches wherein said parked location and said energy at completion are processed to determine an energy maintenance event ( Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”: here if the vehicle is low on fuel then it can be filled up).  

Regarding Claim 21, Esselink teaches A device for shared vehicle maintenance management as in claim 20.
 Esselink teaches wherein said energy maintenance event includes recovery of said vehicle ( Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9, 11-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Esselink in view of Ricci (US2014/0309862A1) and herein after will be referred as Ricci.

Regarding Claim 2, Esselink teaches a device for shared vehicle maintenance management as in claim 1. Esselink may not expressly teaches wherein said at least one telematic device includes a sensor for identifying said at least one unique personal attribute to associate said at least one unique personal attribute with said shared vehicle data.  
Ricci teaches wherein said at least one telematic device includes a sensor for identifying said at least one unique personal attribute to associate said at least one unique personal attribute with said shared vehicle data (Para [0013] : “Any of the above aspects, further comprising utilizing one or more of NFC, RFID, Bluetooth®, wireless and IR communications to transfer the user profile.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esselink to incorporate the teachings of Ricci to include said at least one telematic device includes a sensor for identifying said at least one unique personal attribute to associate said at least one unique personal attribute with said shared vehicle data. Doing so would optimize the ride sharing experience. 
	

Regarding Claim 3, Esselink in view of Ricci teaches a device for shared vehicle maintenance management as in claim 2. 
Ricci also teaches  wherein said sensor is a biometric sensor for sensing biometric features relating to said at least one unique personal attribute (Para [00331] :” Biometric sensors 756 may be employed to identify and/or record characteristics associated with a user 216. It is anticipated that biometric sensors 756 can include at least one of image sensors, IR sensors, fingerprint readers, weight sensors, load cells, force transducers, heart rate monitors, blood pressure monitors, and the like as provided herein.”).  

Regarding Claim 4, Esselink in view of Ricci teaches a device for shared vehicle maintenance management as in claim 3. 
Ricci also teaches wherein said biometric features and said at least one unique personal attribute are selected from the group consisting of a face, a fingerprint, an eye or voice (Para [00331]: “Biometric sensors 756 may be employed to identify and/or record characteristics associated with a user 216. It is anticipated that biometric sensors 756 can include at least one of image sensors, IR sensors, fingerprint readers, weight sensors, load cells, force transducers, heart rate monitors, blood pressure monitors, and the like as provided herein.”).  

Regarding Claim 5, Esselink in view of Ricci teaches device for shared vehicle maintenance management as in claim 2.
Ricci teaches wherein said sensor is a proximity sensor for sensing a proximal device relating to said at least one unique personal attribute (Para [00513] : “As discussed, communications between a mobile device, such as device 212, and a vehicle may be established via one or more of near field communications, RFID, Bluetooth®, or other communications protocol, be it proprietary or open source. “).  


Regarding Claim 6, Esselink in view of Ricci teaches device for shared vehicle maintenance management as in claim 5. 

Ricci also teaches wherein said proximal device is an FRID tag relating to said at least one unique personal attribute (Para [00513] : “As discussed, communications between a mobile device, such as device 212, and a vehicle may be established via one or more of near field communications, RFID, Bluetooth®, or other communications protocol, be it proprietary or open source. “).  

Regarding Claim 7, Esselink in view of Ricci  teaches device for shared vehicle maintenance management as in claim 5.
Ricci teaches about various other devices to be used as proximal device such as smart phone , wearable devices (Para [0513] : “As discussed, communications between a mobile device, such as device 212, and a vehicle may be established via one or more of near field communications, RFID, Bluetooth®, or other communications protocol, be it proprietary or open source. By way of example, a user with a mobile device, such as a smart phone, tablet, laptop computer, etcetera, such as device 212, having at least one user profile associated therewith, may enter a vehicle where the vehicle is configured to enable communications with the mobile device.” Hence it would have been obvious to an ordinary person skilled in the art to have a proximity card as proximal device relating to said at least one unique personal attribute.  


Regarding Claim 8, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 2.
Ricci teaches wherein said sensor includes wireless communication for sensing a personal device relating to said at least one unique personal attribute (Para [0367] : “The user/device interaction subsystem 817 may be configured to receive input from a user 216 and/or device via one or more components of the system. By way of example, a user 216 may provide input to the user/device interaction subsystem 817 via wearable devices 802, 806, 810, video input (e.g., via at least one image sensor/camera 878, etc.) audio input (e.g., via the microphone, audio input source, etc.), gestures (e.g., via at least one image sensor 878, motion sensor 888, etc.), device input (e.g., via a device 212, 248 associated with the user, etc.), combinations thereof, and the like.”).  

Regarding Claim 9, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 8.

Ricci teaches wherein said personal device is selected from the group consisting of a smart phone a smart watch, a smart fob or a vehicle share app installed on a smart device (Para [0367] : “The user/device interaction subsystem 817 may be configured to receive input from a user 216 and/or device via one or more components of the system. By way of example, a user 216 may provide input to the user/device interaction subsystem 817 via wearable devices 802, 806, 810, video input (e.g., via at least one image sensor/camera 878, etc.) audio input (e.g., via the microphone, audio input source, etc.), gestures (e.g., via at least one image sensor 878, motion sensor 888, etc.), device input (e.g., via a device 212, 248 associated with the user, etc.), combinations thereof, and the like.”).  

Regarding Claim 11, Esselink teaches A device for shared vehicle maintenance management as in claim 10. 
Ricci teaches  wherein said at least one vehicle interface is selected from the group of an OBDII connection, an indirect connection to a vehicle bus or a physical connection to said vehicle bus (Para [0360] : “An input/output module 860 and associated ports may be included to support communications over wired networks or links, for example with other communication devices, server devices, and/or peripheral devices. Examples of an input/output module 860 include an Ethernet port, a Universal Serial Bus (USB) port, CAN Bus, Institute of Electrical and Electronics Engineers (IEEE) 1594, or other interface. Users may bring their own devices (e.g., Bring Your Own Device (BYOD), device 212, etc.) into the vehicle 104 for use with the various systems disclosed.”).

Regarding Claim 12, Esselink teaches A device for shared vehicle maintenance management as in claim 1. 
Ricci teaches wherein said telematic device includes a vehicle portion (#204) and a vehicle share portion (#228) (Fig. 2 ).  

Regarding Claim 13, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 12. 
Ricci also teaches wherein said vehicle portion includes a microprocessor, memory and firmware for monitoring, logging and communicating said shared vehicle data (Fig.2 #Vehicle control System #204).  

Regarding Claim 14, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 13. 

Ricci wherein said shard vehicle data is selected from the group of speed data, location data, accelerometer data and engine data (Para [0308] Line 5-9 : “…Exemplary sensors may include one or more of, but are not limited to, wheel state sensor 660 to sense one or more of vehicle speed, acceleration, deceleration, wheel rotation, wheel speed (e.g., wheel revolutions-per-minute), wheel slip, and the like, a power source energy output sensor 664 to sense a power output of the power source 609 by measuring one or more of current engine speed (e.g., revolutions-per-minute),…”).  

Regarding Claim 15, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 14. 
Esselink also teaches wherein said shared vehicle data provides indications of vehicle use and said indications of vehicle use are associated with at least one unique personal attribute (Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”)

Regarding Claim 16, Esselink in view of Ricci teaches A device for shared vehicle maintenance management as in claim 15.
Esselink also teaches wherein said shared vehicle data is selected from the group of fluid level data, energy level data, accelerometer data and location data (Para [0082] : “ The process also, at this point, collects rental information 825, which can include, but is not limited to, total time of rental, location of vehicle, vehicle mileage and any other trip parameters the rental company wishes to gather. For example, any diagnostic warnings (low fuel, low tire pressure, etc.) could be sent, so the company knows the vehicle needs to be serviced before re-rental. A current fuel level could also be gathered and sent, if the renter is obligated to return the vehicle with a certain level of fuel. This information is then reported back to the cloud 827, for use by the rental company in various capacities.”)

Claims 22-25 are  rejected under 35 U.S.C. 103 as being unpatentable over Esselink in view of Ricci  and in further view of obviousness.

Regarding Claim 22, Esselink teaches A device for shared vehicle maintenance management as in claim 19. Esselink doesnot specifically teaches wherein said parked location and said fluid levels are processed to determine a fluid level maintenance event.  However it would be obvious to an ordinary person skilled in the art to know the location of the vehicle to make any maintenance work i.e. to check fluid level, perform oil changes , perform repair work if broken down. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esselink and Ricci to incorporate the teachings of obvious variation to include said parked location and said fluid levels are processed to determine a fluid level maintenance event. Doing so would optimize the ride share program. 

Similarly Claims 23-25 are rejected. 

Claim 26 is  rejected under 35 U.S.C. 103 as being unpatentable over Esselink in view of Ricci  and in further view of Wang (US2021/0009081) and herein after will be referred as Wang.

Regarding Claim 26, Esselink teaches A device for shared vehicle maintenance management as in claim 1wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device (Para [0058] #virtual key : “In this illustrative embodiment, the user uses the virtual key code to unlock the vehicle 601. In this example, the code is entered on the vehicle door, on a keypad, but other Suitable methods of entry may also be used (wireless access through a connection to the phone, for example). Biometric ID could also be used, if the user scanned in a fingerprint on rental and the vehicle was equipped with biometric sensors. The same is true for the code to start the vehicle. In fact, in the biometric case, the rental company could be assured that the renting user was the person accessing the vehicle.”),

Wang teaches the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device (Fig.8 and Para [0068-0070]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esselink and Ricci to incorporate the teachings of Wang to include the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device. Doing so would optimize the ride sharing process. 
	  
Claim 27 is  rejected under 35 U.S.C. 103 as being unpatentable over Esselink in view of Ricci  and in further view of Jiang (US2017/0096958) and herein after will be referred as Jiang.

Regarding Claim 27, Esselink teaches A device for shared vehicle maintenance management as in claim 1 wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device (Para [0058] and Fig 1.), 

Jiang teaches the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured 72GeoTab-CS-0008US G0885.70023US08 to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required (Fig.3 Para [0024-0025] : once power switch is pressed, the system monitors whether the vehicle is started properly; if not, it send signals to appropriate area to self-diagnosis, and this is considered as reporting a fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esselink and Ricci to incorporate the teachings of Jiang to include the electronic vehicle key device having a button, wherein the microprocessor is configured to perform a health check whereby the microprocessor is configured 72GeoTab-CS-0008US G0885.70023US08 to: ensure power to the electronic vehicle key device is off; thereafter enable a pull-up resistor; determine if a line cannot be pulled to a high state; disable the pull-up resistor; check whether the line was supposed to be connected based on a stored button configuration of the electronic vehicle key device; and report a fault if required. Doing so would optimize the ride sharing process. 
	  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ricci (US2019/0279440) discloses a method includes a method for dynamic or predictive fleet-wide operations, said method comprising the steps of: receiving vehicle state data from each operative and occupied vehicle in a fleet of vehicles, the vehicle state data comprising a plurality of parameters; receiving calendar event data and a supplemental factor data from a user device paired to a vehicle control center of said each operative and occupied vehicle in said fleet of vehicles; aggregating the vehicle state data, calendar event data, and the supplemental factor data associated with said each operative and occupied vehicle in said fleet of vehicles to produce aggregate operational and occupant data; and determining a trend in said aggregate operational and occupant data between data associated with one and data associated with another operative and occupied vehicle in said fleet of vehicles; and wherein the trend informs an action that relates to at least one of dynamic or predictive fleet-wide operation, including one or more of a maintenance, pricing, scheduling, or routing relating to at least one of said operative and occupied vehicle in said fleet of vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668